Citation Nr: 1231189	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  11-01 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1959.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


FINDING OF FACT

The Veteran's bilateral hearing loss, at its worst, was manifested by audiometric test results corresponding to a numeric designation of Level IV for his right ear and Level IV for his left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's June 2010 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's increased rating claim.  38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the June 2010 letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  This letter also informed him of the general requirements to obtain a higher rating and the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Board remanded the Veteran's case in June 2012 to obtain VA treatment records and a cited February 2012 audiology examination that the Veteran referred to in a February 2012 statement.  The electronic records were obtained and reviewed by the RO and the Board.  The Board acknowledges that the Veteran mentioned a February 2012 audiology examination; however, the February 2012 record only shows that the Veteran was fitted for hearing aids and had excessive wax in his ears.  The February 2012 record does not contain information for rating purposes.  As such, the Board finds that the RO complied with the directives of the June 2012 remand and, therefore, a remand for ameliorative action is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Moreover, pursuant to his increased rating claim, the Veteran underwent an adequate VA audiology examination in December 2011 in order to ascertain the severity of his service-connected bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner reviewed the Veteran's claims file, treatment records, and administered a thorough examination, all of which allowed for fully-informed evaluation of the claimed disability.  The examiner noted the impact of the hearing loss on daily activities and employment.  To date, the Veteran has not advanced an argument either that the December 2011 audiology examination was deficient in this respect or that he was prejudiced thereby.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

The Veteran was also afforded a VA audiology examination in July 2010.  In a January 2011 statement, the Veteran argued that the July 2010 examination was inadequate.  Due to the conflicting medical evidence including a great disparity between the June 2010 findings and the July 2010 audiometric findings, the RO requested that a VA audiologist review the findings and address the discrepancies.  The September 2010 VA audiologist explained with detailed reasoning that the July 2010 VA examination was inadequate for rating purposes.  In reviewing the opinion, the Board finds that the September 2010 VA audiologist's opinion is highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Therefore, the July 2010 VA examination is inadequate and will not be used to rate the Veteran's bilateral hearing loss disability.  However, the June 2010 audiometric findings are adequate for rating purposes as confirmed by the September 2010 VA audiologist.  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.  In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85. Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

VA treatment records document that the Veteran has hearing aids.  

The Veteran was seen for an audiology consult in June 2010.  On audiological evaluation, pure tone thresholds, in decibels, were as follows (and confirmed by a September 2010 VA audiologist):  




HERTZ




1000
2000
3000
4000
RIGHT

30
65
80
95
LEFT

25
60
75
95

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 68 decibels in the right ear.  The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 was reported as 64 decibels for the left ear.  Speech recognition ability was 92 percent in the right ear and 88 percent in the left ear, using the Maryland CNC word lists.  

Applying the June 2010 results to the Schedule reveals a numeric designation of Level II of the right ear and Level III of the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Schedule results in a noncompensable rating for bilateral loss under Diagnostic Code 6100.  

The Board acknowledges that the Veteran was afforded a VA audiological examination in July 2010.  The September 2010 audiologist reviewed the claims file and noted the findings of the October 2006 audiology examination, the June 2010 audiological consult, and the July 2010 audiology examination.  First, the audiologist noted several mistakes in the July 2010 VA audiology examination.  The audiologist stated that the examiner reported thresholds above 105 decibels and the regulations state that any threshold above 105 decibels must be noted as 105+ which was not done.  In addition, the scores casted doubt on the word recognition scores.  The audiologist explained that: "If the Veteran truly had an average loss of 109 decibels in the right ear and 110 decibels in the left ear, it was not possible that 

he could have heard words at 100 decibels."  Based on this information, the audiologist judged the VA examination as being inadequate.  In addition, the audiologist noted that the Veteran's hearing could not have changed so dramatically in about a month's time.  The audiograms reported in October 2006 and June 2010 were in perfect agreement with the problems the Veteran reported.  Therefore, the July 2010 VA examination is not adequate for rating purposes and will not be used to rate the Veteran's bilateral hearing loss disability.

The Veteran was afforded a VA audiology examination in December 2011.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
60
80
95
LEFT

30
60
75
95

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 66 decibels in the right ear.  The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 was reported as 65 decibels.  Speech recognition ability was 76 percent in the right ear and 80 percent in the left ear, using the Maryland CNC word lists.  

Applying the December 2011 results to the Schedule reveals a numeric designation of Level IV of the right ear and Level IV of the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Schedule results in a 10 percent rating for bilateral loss under Diagnostic Code 6100.  

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the pure tone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if the pure tone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 

Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.  In this case, an exceptional pattern of hearing loss is not shown in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable in this case.  

The Veteran has reported that his hearing loss is more severe than his current 10 percent disability rating.  He has also reported his difficulty hearing conversation.  In addition, the Veteran submitted lay statements attesting to his difficulty hearing.  In a July 2010 statement, a friend of the Veteran's, C.K., stated that the Veteran had to be looking at her in order to hear what is being said.  In addition, C.K. noted that: "The volume on the T.V. and radio has to be so loud; it is irritating to everyone else."  When they are in a group of people, he misses a considerable amount of conversation.  In another July 2010 statement, the Veteran's daughter-in-law stated that the Veteran heard very little without his hearing aids and even with his hearing aids, his hearing was not the best.  She explained that:  "If you're in an environment where there is a lot of background noise, he is unable to hear unless you are close and speak directly to him.  As far as talking to him one-on-one, its better, but only if you speak in his direction."  C.S. stated that it was very frustrating to carry on a conversation with the Veteran.  In another July 2010 statement, the Veteran's son, D.S., stated that the Veteran always struggled with his hearing.  Even as a child, D.S. stated that they had to repeat themselves due to the Veteran's hearing loss.  D.S. explained that the Veteran's hearing was better with the use of hearing aids, but it was frustrating when he could not hear soft voices or sounds from a short distance.  In a July 2010 statement, the Veteran reported that he was told he had a 50 percent hearing loss when fitted with hearing aids.  In a statement from an employee of a private facility, it was noted that the Veteran was fitted with hearing aids due to his loss and that they would not have fitted him with hearing aids with just a 10 percent loss.  The Board does not dispute that the Veteran has difficulty hearing.  However, the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also 

Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  As noted above, the Veteran's audiometric findings result in no more than a 10 percent disability rating.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the assigning of a disability rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture with respect to his service-connected bilateral hearing loss is not so unusual or exceptional in nature as to render his 10 percent schedular rating for hearing loss inadequate.  The December 2011 VA examiner stated that the Veteran's hearing loss disability impacted the ordinary conditions of daily life including ability to work.  The examiner explained that the Veteran was able to function with difficulty but his communication was greatly improved with hearing aids.  Residual difficulties remained however.  The Veteran is 78 years old and not employed.  In addition, the Board acknowledges the Veteran's statements that his hearing is more severe that his current 10 percent rating.  His friends and family have also described his difficulties in participating in conversation, hearing sounds, background noise, and playing the television and radio very loudly.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's hearing loss is congruent with the disability picture represented by the current 10 percent disability rating.  Based on audiological testing, the Veteran's hearing loss was manifested by no more than Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear.  Thus, the criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996); see also Lendenmann, 3 Vet. App. at 349; Massey, 7 Vet. App. at 208. 

Finally, where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has never contended, nor does the record reasonably raise the question, that his service-connected bilateral hearing loss renders him unemployable.  Therefore, entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised in this case.


ORDER

An increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


